350 F.3d 1297
UNITED STATES of America, Plaintiff-Appellee,v.Reginald BRIGHAM, Defendant-Appellant.
No. 02-40719.
United States Court of Appeals, Fifth Circuit.
November 6, 2003.

John Malcolm Bales, Asst. U.S. Atty. (argued), Lufkin, TX, Traci Lynne Kenner, Asst. U.S. Atty., Tyler, TX, for Plaintiff-Appellee.
John Wesley Tunnell (argued), Tunnell & Cox, Lufkin, TX, for Defendant-Appellant.
Appeal from the United States District Court for the Eastern District of Texas; John H. Hannah, Jr., Judge.
ON PETITION FOR REHEARING EN BANC
(Opinion Aug. 18, 2003, 5th Cir., 2003, 343 F.3d 490)
Before KING, Chief Judge, and JOLLY, HIGGINBOTHAM, DAVIS, JONES, SMITH, WIENER, BARKSDALE, EMILIO M. GARZA, DeMOSS, BENAVIDES, STEWART, DENNIS, CLEMENT and PRADO, Circuit Judges.

BY THE COURT:

1
A member of the Court in active service having requested a poll on the petition for rehearing en banc and a majority of the judges in active service having voted in favor of granting a rehearing en banc,


2
IT IS ORDERED that this cause shall be reheard by the court en banc with oral argument on a date hereafter to be fixed. The Clerk will specify a briefing schedule for the filing of supplemental briefs.